DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JASON ROBERTS,
                             Appellant,

                                    v.

                    EMILY REBECCA JAWORSKI,
                            Appellee.

                              No. 4D21-2287

                          [October 20, 2021]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Davis, Judge; L.T. Case No.
FMCE21-006120.

  Nancy A. Hass of Nancy A. Hass, P.A., Fort Lauderdale, for appellant.

  Tee Hoa Lee of Cortes Hodz Family Law & Mediation, P.A., Tampa, for
appellee.

PER CURIAM.

    Affirmed. See Mabie v. Garden St. Management Corp., 397 So. 2d 920
(Fla. 1981).

GERBER, FORST, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.